 Citation Nr: 0000948	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The appellant had a period of active duty for training from 
March 1976 to April 1976 and a period of inactive duty from 
December 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to service 
connection for asthma.

In October 1995 the appellant's claim for service connection 
for asthma was denied on the basis that the claim was not 
well grounded.  He was notified in a letter dated in October 
1995.  This decision was not appealed and became final in 
October 1996.  In June 1997 the appellant submitted a request 
to reopen his claim.  In August 1997 the RO received 
additional evidence, including partial service medical 
records.  In its January 1998 rating decision, the RO 
reviewed the claim of entitlement to service connection for 
asthma on a de novo basis.  

In the January 1998 decision, the RO did not base its 
determination on the issue of new and material evidence.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995) The United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board is obligated to address the issue of new and material 
evidence regardless of the RO's action in resolving the 
claim.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma which was denied in October 1995.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for asthma when it issued an unappealed rating 
decision in October 1995.



2.  The evidence received since the October 1995 
determination bears directly and substantially upon the issue 
at hand, and because it is neither cumulative nor redundant, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for asthma 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1995 
determination wherein the RO denied entitlement to service 
connection for an asthma condition is new and material, and 
the claim for service connection is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the appellant's service medical 
records, which are presumed lost.  Inquiry made to the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri received a negative response.  There is no 
indication of the existence of any other alternative service 
records.


The appellant filed a claim for service connection for asthma 
in March 1995.  To support his claim the RO received records 
indicating the appellant received public and private medical 
treatment and treatment from VA Medical Center (MC), from 
December 1991 to April 1995.

The record reveals that the appellant was hospitalized, due 
to exacerbation of asthma, for five days in December 1991, 
two days in August 1992 and six days between February and 
March 1994.  The February 1994 record shows a diagnosis of 
asthma exacerbation secondary to no medications available and 
association with pneumonia, which was probably community 
acquired.  

X-ray performed in July 1992 showed that the tracheal air 
shadow was of a normal caliber.  It further showed that there 
were no prevertebral soft tissue masses present.  In October 
1992 the appellant was diagnosed with bronchitis with 
exacerbation.  It was reported that his medication was burned 
in a fire.  

In November 1992 he was treated at VA Medical Center (MC).  
He reported that he had been having difficulty with breathing 
for a couple of days and had an asthma attack two weeks 
earlier.  He further reported that he was staying at a new 
house (alcohol recovery) where his medication was stolen.  He 
reported having asthma since 1975.  On examination his canals 
were clear.  He had expiratory wheezing.  The diagnosis was 
chronic obstructive pulmonary disease (COPD), asthma.

In April 1995 the appellant was seen at Tri-City Medical 
Center where he was diagnosed with acute exacerbation of 
asthma.  He reported a history of asthma and increased 
wheezing for the past two days.  He stated that he cut some 
grass three days earlier which made his asthma worse, and he 
had run out of his albuterol inhaler earlier that day.

Based upon the evidence referenced above, the RO determined 
that the claim for service connection for asthma was not well 
grounded.  The appellant was notified of the RO's decision by 
letter dated in October 1995.  This decision was not appealed 
by the appellant. 

The appellant requested a reopening of his claim for service 
connection for asthma via an application filed in June 1997.  
In August 1997 the RO received additional evidence to support 
the appellant's claim, including a portion of his service 
records.

The enlistment examination was not included among the records 
received by the RO.  Other in-service medical records show 
examination and treatment for asthma on three occasions in 
March 1976.  On March 25, 1976 the appellant was treated and 
diagnosed with asthma and acute respiratory disease.  It was 
further revealed that his last acute attack was one year 
earlier.  

A March 27, 1976 medical record revealed that the his chest 
x-ray results were well within normal limits.  It was noted 
that there was diffused inspiratory and expiratory wheezing 
and a history of asthma since age 8 or 9.  Also noted were 
multiple doctor visits, the last occurring a few months 
prior.  It was further noted that the appellant had two 
asthmatic attacks in two weeks, which were associated with an 
upper respiratory infection.  He was diagnosed with asthma 
and treated with Epinephrine and Choledyl with eventual 
clearing of the wheezing.  

The March 29, 1976 clinical record revealed that the 
appellant presented himself at the Medical Clinic with the 
history of a recent asthma attack.  It was noted that he has 
had well documented asthma since age eight with multiple 
visits to his family physician, the last which occurred a few 
months earlier.  It was further noted that he was usually 
given shots and oral medicine by his family physician and did 
not require hospitalization.  The examiner reported that the 
appellant feels his asthma is exacerbated during colds and 
exposure to dust and green plants.  Examination revealed the 
appellant to be in no acute distress.  His chest revealed 
scattered expiratory wheezing.  The diagnosis was chronic 
allergic asthma exacerbated by acute respiratory disease.  
The examiner recommended that the appellant be separated from 
the military service.


In April 1976 the Medical Board determined that the appellant 
was medically fit for further military service.  It was also 
determined that the appellant's medical condition was not 
caused incident to service, that it existed prior to entry on 
active duty and it was not aggravated by active duty.

The earliest post-service medical record for treatment for 
asthma is in October 1986.  Medical records prior to 1986 
submitted by the appellant do not reference an asthmatic 
condition.  In October 1986 the appellant was seen on 
emergency at the Barstow Community Hospital with complaints 
of wheezing for two days; he reported a history of asthma.  
He was diagnosed with bronchial asthma and treated with 
medication.  

Additional medical records from the Barstow Community 
Hospital show treatment and diagnoses of asthma 
intermittently from February 1989 to October 1989.  On his 
application for VA compensation and at his personal hearing 
the appellant stated that he was treated at Barstow Hospital 
in 1976.  See Hearing Transcript (Tr.) p. 11-12.  Medical 
Records received from Barstow Community Hospital do not 
contain records for treatment or diagnosis of asthma earlier 
than 1986.

The record also reveals that the appellant was treated for 
asthma intermittently in 1990, 1993 and 1994 during periods 
of incarceration in a State of California correction 
facility.

In September 1993 the appellant was diagnosed with acute 
exacerbation of asthma.  It was noted that he was out of some 
medication.  X-rays showed the heart and mediastinum to be 
normal.  The lungs appeared clear.  There was mild to 
moderate changes of COPD noted.  The diagnosis was no active 
disease.

In 1995 and 1996 the appellant was seen numerous times at 
Vista Community Clinic where he was diagnosed with asthma.  
Many of the visits were to obtain refills of his medications.  
In August 1997 he received emergency treatment for his 
asthmatic condition at Tri-City Medical Center. 

In August 1997 the appellant underwent a VA trachea and 
bronchi examination.  On examination he was in no acute 
distress.  He had decreased breath sounds and wheezing on 
both lungs.  There were no rales and impairment of percussion 
on either side.  There was no presence of cor pulmonale, no 
indication of clubbing or cyanosis of the extremities.  There 
was no infectious disease present.  He had dyspnea on slight 
exertion.  The appellant stated that he has an asthmatic 
attack every day but he is able to perform activities of 
daily living between the attacks.  However, he is unable to 
do any sports activities.  The diagnosis was bronchial asthma 
since March 1976 during active duty.  The examiner noted that 
after the appellant's medical discharge from active duty, he 
has had many visits to emergency rooms and several admissions 
to the hospital for acute exacerbation of his asthma.

VA pulmonary function analysis revealed that the spirometry 
showed severe expiratory flow obstruction by the decrease in 
forced expiratory volume in one second (FEV1), 1.26 Liters, 
and by the decreased FEV1 as a fraction of forced vital 
capacity (FVC), 49 percent.  The increased respiratory volume 
(RV) (6.10 Liters, 277 percent predicted) and RV/total lung 
capacity (TLC) ratio (66 percent) suggest marked 
hyperinflation.  The reduction in diffusion capacity of 
carbon monoxide (DLCO) was also consistent with severe 
emphysematous lung disease.

The appellant testified at his personal hearing in June 1998 
that he indicated on the application at enlistment that he 
had asthma despite the recruiter telling him not to record it 
as to avoid being rejected.  Hearing Transcript (Tr.) p. 9-
10.  He testified that he is currently being treated for 
chronic asthma and he is frequently taken to the hospital 
emergency room for treatment. Tr. p. 1.  He also testified 
that he was in the hospital for three months while in the 
service (Tr. p.3) and that he has seen a doctor three or four 
times since his discharge from the service.  

He stated that he primarily receives treatment on an 
emergency basis.  Tr. p. 4.  He further testified that he 
never had a problem with asthma until he joined the service.  
Tr. p. 4-5.  He stated that he may have gone to the doctor 
once at age seven, and once at age fifteen for a cold.  

The veteran said he was never really in and out of the 
hospital with asthma as a child.  Tr. p. 7.  He stated that 
he had more wheezing and a cold as a child and the doctor 
would diagnose it as asthma.  Tr. p. 7-8.  He further stated 
that his in-service training included exercises that caused 
him to be drenched and soaked while in the cold.  He further 
stated that he passed-out after one of the exercises and was 
rushed to the hospital.  Afterwards, he did not return to his 
regular unit.  Tr. p. 5.

When asked to clarify the statement in the record with regard 
to receiving shots and oral medication from his family 
physician, the appellant testified that he was age six or 
seven when that occurred.  Tr., p. 10-11.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  





The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).

Active duty for training, inter alia, means full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (1999).





38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(1999).

The Court has held that temporary flare-ups of a pre- 
existing injury or disease are not sufficient to show 
aggravation, unless the underlying disorder, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-7 (1991).

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober 10 Vet. App. 488 
(1997).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999). 

Analysis

New and Material Evidence

The appellant seeks to reopen his claim of service connection 
for asthma which the RO declined to reopen in January 1998.  
The Board will proceed with a determination of whether the 
evidence received subsequent to the denial of the appellant's 
initial claim in October 1995 is new and material.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision-makers and that it 
cannot be either cumulative or redundant.  Id.  Echoing these 
requirements, the Court has defined new evidence as evidence, 
which (1) was not in the record at the time of the final 
disallowance of the claim, and (2) is not merely cumulative 
of other evidence in the record.  Smith v. West 12 Vet. 
App. 312, 314 (1999) (citing Evans, supra at 283; Elkins, 
supra at 215-217).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter the prior decision.  See Hodge, supra at 1363.

In the instant case, beginning in August 1997, the RO 
received medical treatment records from a number of medical 
treatment facilities that administered treatment to the 
appellant for an asthmatic condition.  Service medical 
records, although incomplete, were also received by the RO 
and showed that the appellant received in-service treatment 
for asthma.  The evidence received was noncumulative of 
evidence received up to and including October 1995; and, it 
was relevant to and probative of the issue in dispute.  
Furthermore, receipt of such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the appellant's claimed asthmatic condition.  Thus, the 
Board finds that evidence received by the RO to support 
reopening of the appellant's claim for service connection for 
asthma is new and material.

Well Groundedness

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim the Board 
must determine whether the claim is well grounded.

Since VA has been unable to obtain a portion of the 
appellant's service medical records, it has a heightened duty 
to explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The evidence of record reflects 
that the RO pursued service medical records pertaining to the 
appellant through the NPRC and received verification that 
such records were not on file at NPRC.  

The evidence also reflects, and the Board is satisfied, that 
the RO has attempted to locate additional pertinent evidence 
regarding the appellant's military service.  The analysis set 
forth below, therefore, was undertaken pursuant to the duties 
and obligations set forth in Pruitt, Id. and O'Hare, Id

With regard to the appellant's military status, the Board 
notes that active duty for training is not considered active 
duty unless service connection is granted for a condition 
incurred in or aggravated during a period of active duty for 
training.  Consequently, the presumption of soundness under 
38 U.S.C.A. § 1132 is not applicable when an individual, as 
in this case, has served only on active duty for training, 
has not established any service-connected disability and has 
served less than six months.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6; See Paulson v. Brown 7 Vet. App. 466, 469-
470 (1995).

Since the presumption of soundness does not apply in this 
case, the Board will proceed with an evaluation, based on a 
preponderance of the evidence, to determine whether the 
appellant has submitted a plausible claim. 

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.

The probative evidence indicates that the appellant's claimed 
asthmatic condition was present prior to entering military 
service.  The evidence shows that the appellant suffered two 
asthma attacks within two weeks of enlistment of active duty 
for training.  At the time of treatment, he reported having 
an asthma-attack one-year prior.  He also reported a history 
of asthma since age 8 or 9.  Medical treatment records from 
1986 to 1994 intermittently note a history of asthma.  The 
appellant testified at his personal hearing that he had 
asthma as a child.  He also testified that he indicated on 
the enlistment application that he had an asthmatic 
condition.  



In an April 1976 Medical Board Proceeding the Medical Board 
determined that the appellant's asthmatic condition 
preexisted his entry on active duty for training.  Based upon 
the foregoing, the Board finds that the evidence supports 
that the appellant's asthmatic condition preexisted service.  

The Board notes that  38 C.F.R. § 3.304(b)(2) is interpreted 
to mean that the Board may not rely solely on the appellant's 
own account of a preservice medical condition to establish 
the existence of a preexisting disability.  However, in Doran 
v. Brown, 6 Vet. App. 283, 286 (1994) a portion of the 
appellant's service medical records, including his service 
entrance examination report were unavailable and based upon 
the record in that case, the Court allowed the appellant's 
admission of a preservice history of psychiatric problems 
during clinical evaluations to establish the existence of a 
disability prior to service.  In the case at hand, the Board 
is not solely reliant upon statements proffered by the 
appellant of a preexisting asthmatic condition but is also 
relying upon findings of the in-service Medical Board that 
also establish that fact.

In deciding an issue of in-service aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a) (1999); see also Paulson v. Brown, 7 Vet. App. 
466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).  


The Court has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  38 C.F.R. § 3.380 
provides that a comparative study must be made of the 
severity of the disease at enlistment and subsequently and 
that the determination as to service aggravation must be on 
the whole evidentiary showing.  Id.  The determination of 
whether a preexisting disability was aggravated by service is 
a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994). 

Competent medical evidence does not show that the appellant's 
asthmatic condition underwent any increase in disability 
during service.  The evidence, however, does show that the 
appellant experienced flare-ups of his asthma while serving 
on active duty for training.

The record indicates that the appellant had on-going 
treatment for asthma prior to service.  In March 1976 the 
appellant was seen with a history of asthma with his last 
attack a year earlier.  He reported a history of asthma since 
childhood.  The record showed a history of multiple doctor 
visits with the last visit a few months prior to entry onto 
active duty for training.  His family physician usually 
treated him with shots and oral medicine.  This evidence has 
a greater probative value than the appellant's testimony that 
he had no problems with asthma until joining the service as 
the former tends to be more credible because in most 
instances such statements were offered for the purpose of 
receiving medical treatment.  Fed. R. Evid. 803(4).

The appellant had two asthma attacks within two weeks of 
entering active duty for training.  He was diagnosed with 
chronic allergic asthma, which had been exacerbated by an 
acute respiratory disease.  There is no in-service medical 
record of further attacks prior to separation from service.  
The Medical Board determined that the appellant was medically 
fit for further military service.  It was the appellant who 
did not desire to continue in the service.  

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting asthmatic 
condition during service.  As such, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See also Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if there is an 
increase in severity during service).  

The comparative study required under 38 C.F.R. § 3.380 
invokes consideration of continuity of symptomatology 
outlined in 38 C.F.R. § 3.303(b).  Here, the severity of the 
appellant's asthmatic condition immediately following 
separation from service is not shown.  The appellant reported 
that he was treated in 1976, immediately after service, but 
the records have not been made available for review.  Even 
though the appellant alleges treatment immediately following 
service, he has not proffered evidence of continued symptoms 
related to his asthmatic condition immediately following 
service.  The record of October 1986 is the earliest medical 
record in the file, which shows the appellant was treated 
upon complaints of wheezing and a history of asthma.  
Furthermore, the record is devoid of medical expertise 
relating any post-service symptoms to service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The only indication of an in-service aggravation of his 
claimed asthma condition is the appellant's own account.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit, supra at 92-93.  The 
appellant's statements that his asthma was aggravated during 
service are not considered to be competent medical evidence 
for rendering such a diagnosis.

After consideration of all the evidence, the Board finds that 
the evidence proffered by the appellant is insufficient to 
establish a well-grounded claim.  The evidence fails to show 
that the appellant's asthmatic condition was aggravated in 
service.  Consequently, the claim for service connection for 
asthma must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

The Board concludes that the RO has advised the appellant of 
the evidence necessary to establish a well-grounded claim, 
and the appellant has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Since the appellant's claim is not well grounded, the third 
step of the three-step test in Elkins, supra is inapplicable.

The Board notes that the appellant has not been prejudiced by 
action of the Board in applying new and material evidence 
requirements to a previously denied claim for service 
connection for asthma where the RO adjudicated the merits of 
the claim.  The appellant had been given adequate notice of 
the need to present evidence and argument on the merits of 
his claim and adequate opportunity to appear at a hearing to 
present evidence and argument with respect to the merits.  
See Bernard v. Brown  4 Vet. App. 384, 394 (1993); See also 
Barnett, supra at 4.

The Board further notes that although the RO denied the 
appellant's claim on the basis of it not being well grounded 
in October 1995, it did not specifically deny his claim on 
the basis of it not being not well-grounded in the January 
1998 rating decision and subsequent statement of the case.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether the appellant has been prejudiced thereby.  

In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein.  This is 
because in assuming that the claim was well grounded, the RO 
accorded him greater consideration than his claim in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996); Bernard, supra.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
asthma, the appeal is granted to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.



		
      RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

